Citation Nr: 1221020	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  12-02 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with associated alcohol and substance abuse, prior to December 7, 2009, and 70 percent disabling on and after that date, to include entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Michelle S. Wolf, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1986 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) originated from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with associated alcohol and substance abuse, assigning a 50 percent rating, effective July 15, 2008, the date of the claim.  The Veteran responded by appealing for a higher initial rating for this condition.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

A March 2010 RO decision denied a claim for a TDIU.  The Veteran did not file a timely notice of disagreement (NOD) to this issue (that is, by March 2011).  38 C.F.R. §§ 20.200, 20.201, 20.302.  There is no written statement in the file, within one year of notification of that decision, indicating she was contesting that decision and requesting appellate review.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

The Veteran's attorney, in October 2011, again raised the issue of TDIU.  Since the TDIU claim is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating in this appeal, the TDIU claim is a derivative of the increased-rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  Therefore, the Board will review this issue.

A November 2011 RO decision, during the pendency of the appeal, increased the rating for PTSD from 50 to 70 percent effective from December 7, 2009, the date of VA compensation examination.  The Veteran continued to appeal, requesting even higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefits are awarded). 

In support of her claims, the Veteran testified at a hearing at the RO in April 2012 before the undersigned Veterans Law Judge of the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Since the initial grant of service connection for PTSD with associated alcohol and substance abuse, the Veteran's psychiatric disorder causes occupational and social impairment, with deficiencies in most areas.

2.  The Veteran meets the schedular criteria for TDIU and her service-connected PTSD precludes her from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  From July 15, 2008 to December 6, 2009, the criteria for an initial disability evaluation of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.   The criteria for entitlement to a TDIU due to PTSD are met, as of July 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

At her hearing before the Board in April 2012, the Veteran stated that her appeal would be satisfied by the assignment of a 70 percent schedular rating for PTSD and a TDIU for the entire appellate period.  The Board herein grants the full benefit sought on appeal.  Thus, any failure to notify and assist the Veteran with respect to her claim is nonprejudicial.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of the award.  And when this occurs, the rating must be "staged" to reflect this change in severity of the condition.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (discussing the need to consider this possibility when there is an appeal of an initial rating assigned following the granting of service connection for the disability).  And Hart v. Mansfield, 21 Vet. App. 505 (2007) (employing this practice also to claims that do not involve initial ratings but, rather, established ratings).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Service connection was granted for PTSD in a January 2009 rating action.  A 50 percent evaluation was assigned effective July 15, 2008.  The rating was increased to 70 percent in a November 2011 rating action effective December 7, 2009.  

The Board finds that a 70 percent evaluation is warranted for the service-connected psychiatric disorder from July 15, 2008, to December 6, 2009.  In regard to industrial impairment, it has been noted that the Veteran is currently unemployed.  At the November 2008 QTC examination, she reported that since service discharge, her employment has been in the food industry.  She worked as a waitress, bartender, and in sales.  She had not worked for the previous year and a half.  She worked in food sales for the last 2 years but she felt mentally incapable and overwhelmed in her job tasks.  

In considering her social impairment, the Veteran is single with no children.  She has never been married.  She has good relationships with her parents and siblings.  She is socially isolated.  In considering her daily activity, she stated that she sleeps late because she is awake much of the night.  She spends most of her time at home 


because she is uncomfortable in crowds and avoids people.  She is unable to drive due to panic attacks.  

In recounting her symptoms, at the November 2008 QTC examination, the Veteran had recurrent recollections and distressing dreams of an airplane crash she witnessed on the deck of the USS Lexington.  She also experiences intense distress to similar events.  She avoided thoughts, feelings, conversations, activities, and people that bring recollections of this event.  Her symptoms included foresighted future, feelings of detachment, restricted range of effect, sleep impairment, irritability, outburst of anger, exaggerated startle response, difficulty concentrating, difficulty reading, hypervigilance, panic attacks, suspiciousness, and obsessional rituals.  After the incident, her substance and ethanol use increased as a way of self medicating.  

On the mental status examination, her orientation was normal times four.  Her appearance and hygiene were appropriate.  She wore a jogging suit, which the examiner considered as a sign of neglect.  Her behavior was appropriate.  Her eye contact was good.  Her affect and mood were abnormal with near continuous anxiety and depression.  She denied any violence and that her motivation was markedly reduced.  Her communication and speech were normal.  Her concentration was mildly impaired.  There was no history of or current evidence of hallucinations or delusions.  She coped psychologically with the trauma she witnessed with obsessional rituals, in that she is wedded to time in terms of her schedule.  She feels uncomfortable when deviating from her time schedule.  She had no thought disorder.  Her judgment is impaired when she is in a panic.  Her abstract thinking was not impaired.  Her memory was intact.  She denied suicidal or homicidal ideation.  

In providing the diagnostic impression, the examiner commented that the Veteran fit the criteria for PTSD.  Her functional status and quality of life was quite poor.  Her employment history was compromised.  Her PTSD interfered with her self-care, as well as her social and interpersonal relationships.  Her ability to follow leisurely pursuits was limited.  Her symptoms were directly related to PTSD, anxiety, depression, and sleep impairment.  Her unemployment is directly related to her PTSD.  Her lack of concentration and irritability compromises her ability to work in gainful employment.  However, her prognosis for improvement in her condition and functional status was good.  The examiner recommended psychological, psycho-pharmacological, and assessment of her ability to re-enter the employment world.  

The Board also considered the reported GAF score.  GAF scores are not controlling, but must be accounted for as they represent the assessment of trained medical observers.  The GAF score assigned by this psychiatric professional was 50, which is considered serious.  The QTC examiner stated that the Veteran had psychiatric symptoms that cause occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking, and mood.  In view of the foregoing, the Board concludes that the disability picture at that time was comparable to a 70 percent evaluation under DC 9411.  

As noted above, at her hearing before the Board in April 2012, the Veteran stated that her appeal would be satisfied if she was awarded a 70 percent schedular rating for PTSD for the entire appellate period and a TDIU.  Thus, the Board need not consider whether she is entitled to a 100 percent schedular evaluation under DC 9411 or to an extraschedular rating under 38 C.F.R. § 3.321(b).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a). 



The Veteran is service connected for PTSD, rated as 70 percent disabling.  She is also service connected for associated right TMJ with arthralgia, rated as 10percent disabling; and for associated headaches, rated as noncompensable.  She has a combined rating of 70 percent, effective since July 15, 2008.  See 38 C.F.R. § 4.25.  Thus, she meets the schedular criteria, per 38 C.F.R. § 4.16(a) and the issue is whether her service-connected disability(ies) preclude her from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is unemployed and has been for years.  As noted above, the November 2008 QTC examiner stated that the Veteran's unemployment is related to her PTSD and that her lack of concentration and irritability compromise her ability to work in a gainful employment.  In viewing the medical evidence of record, as well as the Veteran's statements and reported symptoms, the Board resolves doubt in the Veteran's favor and finds that TDIU is warranted based upon 

her PTSD.  See 38 U.S.C.A. § 5107.  Accordingly, a TDIU due to service-connected PTSD is warranted.


ORDER

Entitlement to a 70 percent rating for PTSD is granted, from July 15, 2008, to December 6, 2009, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to PTSD is granted, from July 15, 2008, forward, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


